OPINION-A-SAID CORPORATION HAD NOTIFIED THE OFFICE OF SECRETARY OF STATE AND OTHERS OF THE CHANGE IN LOCATION AND ADDRESS OF SAID CORPORATION ON JUNE 1, 1959. HE FURTHER POINTS OUT THAT THE ANNUAL AFFIDAVITS HAD BEEN FILED BY SAID CORPORATION IN 1960, 1961, 1962, AND THAT THE ADDRESS WAS PLAINLY MARKED IN EACH OF THE CHECKS. CITE:  28 Ohio St. 1961 111 [28-111](B), 18 Ohio St. 1961 1.204 [18-1.204], 18 Ohio St. 1961 1.16 [18-1.16](D), 18 Ohio St. 1961 1.233 [18-1.233](B), 18 Ohio St. 1961 1.233 [18-1.233](C) (FRED HANSEN)